

117 S1674 IS: Affordable Housing Production Act
U.S. Senate
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1674IN THE SENATE OF THE UNITED STATESMay 18, 2021Ms. Cortez Masto (for herself, Mr. Padilla, Mrs. Feinstein, Mr. Sanders, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Emergency Economic Stabilization Act of 2008 to authorize use of amounts under the Troubled Assets Relief Program to be used for activities under the Housing Trust Fund, and for other purposes.1.Short titleThis Act may be cited as the Affordable Housing Production Act.2.Use of TARP amounts(a)In GeneralThe Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.) is amended by inserting after section 110 (12 U.S.C. 5220) the following:110A.Other assistanceNotwithstanding section 115(a), section 120, or any other provision of law, the Secretary may use any amounts made available under this title that are not otherwise obligated for deposit in and use only to provide assistance under the Housing Trust Fund under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568)..(b)Clerical amendmentThe table of contents in section 1(b) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 note) is amended by inserting after the item relating to section 110 the following:110A. Other assistance..